Shulman, Presiding Judge.
Appellant was convicted of four counts of violating the Georgia Controlled Substances Act. He now appeals, questioning the sufficiency of the evidence and enumerating 10 other alleged errors by the trial court. We affirm.
1. Agents of the Marietta/Cobb/Smyrna Narcotics Unit testified that they purchased from appellant less than one ounce of marijuana on both January 20 and February 19, 1982; 3,4-Methylenedioxyamphetamine (MDA) on January 20, 1982; and 10 perforated pieces of paper containing Lysergic acid diethylamide (LSD) on February 19, 1982. Chemists from the State Crime Lab stated that the substances they received tested positive for the substances alleged. This was sufficient evidence from which a rational trier of fact could conclude beyond a reasonable doubt that appellant had committed the acts with which he was charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).
2. The remaining enumerated errors are without merit since no objections were voiced at trial. Sherrod v. State, 157 Ga. App. 351 (1) (277 SE2d 335).

Judgment affirmed.


McMurray, C. J., and Birdsong, J., concur.